 ELLSWORTH SHEET METAL, INC.Ellsworth Sheet Metal, Inc. and Sheet Metal Work-ers' International Association, Local Union No. 83,AFL-CIO. Case 3-CA-6195September 19, 1977SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn June 21, 1976, the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding and found that Respondent,Ellsworth Sheet Metal, Inc., had violated Section8(a)(5) and (1) of the National Labor Relations Act,as amended, by virtue of its actions in refusing tofurnish the Union, upon request, with informationnecessary for it to determine whether or notRespondent had been in compliance with its contrac-tual obligations to contribute to certain fringe benefittrust funds, and ordered Respondent to furnish saidinformation. Thereafter, on January 17, 1977, theBoard filed an application for Summary Entry ofJudgment enforcing its order in the U.S. Court ofAppeals for the Second Circuit, contending thatRespondent had waived all objections to the Board'sOrder by not timely filing exceptions to the Adminis-trative Law Judge's Decision. On February 22, 1977,the court denied the Board's application "withoutprejudice to the Board to consider the late filing ofan answer by respondent as an implicit motion toextend time." 2The Board, having decided not to seek review ofthe court's ruling, will reconsider the above-men-tioned Decision and Order in conformity with thecourt's ruling which we respectfully recognize asbinding on us for the purpose of deciding this case.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has again considered the record and theAdministrative Law Judge's Decision dated April 2,1976, in light of Respondent's exceptions theretopursuant to the order of the U.S. Court of Appealsfor the Second Circuit dated February 22, 1977, and' 224 NLRB 1506.2 Respondent's exceptions were initially rejected pursuant to Sec.102.46(a) of the Board's Rules and Regulations, inasmuch as its letter to theBoard to which the exceptions were attached was mailed on Apnl 26. thedue date, and not received until April 27. I day after the last day for filingexceptions under the above rule.232 NLRB No. 30has again decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge asoriginally modified in our Decision and Order datedJune 21, 1976.Respondent's exceptions, which are not addressedspecifically to the Administrative Law Judge'sDecision, contend essentially that the informationrequested by the Union is either unnecessary for theUnion to police its agreement, or that there has beenan insufficient basis established on the record forrequiring its production.With respect to the latter point, as the Administra-tive Law Judge found, the General Counsel didpresent evidence that the Union had received reportsthat specific individuals for whom Respondent hadnot made the required contributions were performingcovered work. Respondent, on the other hand, failedto produce any evidence to rebut this testimony.For the reasons expressed by the AdministrativeLaw Judge, as well as the fact that it would beanomalous indeed to require the Union to establishexactly the information it needs before we wouldrequire Respondent to furnish it, we reject thiscontention and find that sufficient basis has beenestablished for requiring production of the requestedinformation.With respect to the necessity of the requestedinformation, we find, as did the Administrative LawJudge, that the Board has established that similarinformation, requested in the same context, isrelevant and necessary to determine whether appro-priate payments are being made to funds establishedby contract, and accordingly reject this contention aslacking in merit. L & M Carpet Contractors, Inc., 218NLRB 802, 804 (1975).3Finally, with respect to Respondent's final conten-tion that it had not refused to provide the requestedinformation, we find, again as did the AdministrativeLaw Judge, that Respondent's delay of 3 monthswithout even responding to the request for informa-tion is sufficient, in itself, to establish the allegedviolation, and that moreover we find that, once therequest for information was received, it was incum-bent on Respondent to react in some manner to therequest and that the Union was not required to domore as a precondition to establishing its right tohave the information produced.3 Respondent further contends, apparently. that it has no obligation toprovide information as to certain of the fringe benefit funds becauseRespondent was not obligated to contribute to them. Ilowever, Respondentadduced no evidence in support of this contention at the hearing.Accordingly, we find this contention lacking in merit.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Ellsworth Sheet Metal, Inc., Fort Edward, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order hereinissued on June 21, 1976, at 224 NLRB 1506.110